FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp.8-10, filed 9/24/2021, with respect to the rejection(s) of claim(s) 1-20 /are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIYAZAWA et al. (US 20160001742 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art which teaches the combination of the amended limitations of the claims.
MIYAZAWA is maintained as a primary reference given the teachings as indicated and explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAWA et al. (US 20160001742 A1) in view of KIM et al. (US 11080953 B2) further in view of MORI et al. (US 20160159279 A1).
Re claim 1, MIYAZAWA discloses (abstract) a door lock device 2 (fig.1) comprising: 
a communication unit (i.e. body of 2 which includes antennas ANTx and its circuitry), comprising a communication circuit (i.e. interpreted as the antennas circuits ANT1-ANT3 and 14) configured to receive a key information (i.e. memory 24 stores an ID set to the portable device 3) and location information (i.e. information required to calculate the distances based on the reception strength of the radio waves [0009]) of an electronic device 3 from the electronic device [0049], wherein the key information includes authentication information (ID set – [0043]) for authenticating the electronic device;

a door lock 32 configured to be in a locked or unlocked state; and [0042]
a controller 12 electrically connected to the communication unit, the location information receiver, and the door lock, 
wherein the controller is configured to:
determines a distance between the electronic device and the door lock device on the basis of the location information of the electronic device and the location information of the door lock device (fig.2-6 – [0032, 0057] – step S2) (fig.2 – steps S3-S7).
One of ordinary skill in the art understands that in the field of vehicle access security, signal distances are commonly used to determine specific location or range, in which various methods are used to determine such distances (i.e. RSSI) of user carrying device to determine proper operation of vehicles (i.e. unlocking of doors).
	However, MIYAZAWA fails to explicitly disclose:
identify a validity of the key information based on comparing the distance and a predetermined distance:
determine that the door lock is in a locked state based on the distance being longer than the predetermined distance;
determine that the door lock is in an unlocked state using the key information based on the distance being shorter than the predetermined distance.
	KIM teaches (abstract) in a similar field of invention (i.e. method, system, and door lock device for controlling door lock – FIG.1), wherein a door access system includes a mobile electronic device 45 and a door lock (FIG.2) in a system operating using signal communication (FIG.5) to determine a proper validity of key data (claims 5-6) from the mobile device (FIG.5).  The functions used by KIM specifically 
5. A system for controlling a door comprising: 
a door lock device installed on the door and operating as a master of Bluetooth low energy (BLE) communication, comprising an external antenna installed outside the door, an internal antenna installed inside the door, and a control unit that controls opening and closing of the door; and a smart phone wirelessly connected to the door lock device using the BLE communication, wherein the control unit of the door lock device scans an advertising signal output from the smart phone, checks whether the smart phone is registered in the door lock device by using a smart phone ID included in the scanned advertising signal, checks whether strength of the scanned advertising signal is greater than a predetermined signal strength when the smart phone is registered as a result of the checking, compares strength of a signal RSSI out of the smart phone received through the external antenna installed outside the door in which the door lock device is installed with a strength of a signal RSSI in of the smart phone received through an internal antenna installed inside the door, when strength of the scanned advertising signal is greater than predetermined signal strength, authenticates whether the smart phone is a valid smart phone when the strength of the signal RSSI out of the smart phone received through the external antenna is greater than the strength of the signal RSSI in of the smart phone received through the internal antenna by a certain value RSSI diff or more, and opens the door when the smart phone is authenticated as the valid smart phone based on a result of the authenticating, wherein the door lock device includes a first BLE communication unit for performing BLE communication with the smart phone, and the smart phone includes a second BLE communication unit for performing BLE communication with the door lock device, wherein each of the external antenna and the internal antenna is a planar antenna having directivity, the planar antenna having a metal pattern on one side and a ground pattern on another side, an area of the ground pattern is larger than an area of the metal pattern, and the directivity is toward the outside of the door, and the external antenna shares the first BLE communication unit with the internal antenna, and wherein a difference RSSI diff between values of the signal RSSI out and the signal RSSI in is a difference in signal strength corresponding to a distance at which the smart phone is determined to be located outside the door.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the functions of identifying validity of mobile electronic device with key data as taught by KIM in order to obtain a vehicle door access system that determines validity based on distances determined as required, given that MIYAZAWA explicitly discloses the need to calculate distances and specific locations to perform door unlocking functions.
	However, MIYAZAWA as modified by KIM fails to explicitly disclose:
transmit notification information indicating abnormal access to the electronic device based on the distance being longer than the predetermined distance.	In a similar field of invention, MORI teaches (abstract) transmission of notification information indicating an abnormal access operation to a mobile electronic device [0008, 0014, 0037] used with a vehicle access system (FIG.1), wherein such an abnormal condition is determined based on obtained distance data between mobile electronic device 11 and vehicle device 12.
[0037] When in the connected state of the radio communication with the vehicle 12, the communication part 21 receives predetermined verification information transmitted from the vehicle 12, the control part 25 controls at least one of the display of the display screen 23a of the touch panel 23 and the operation of the speaker 24, and performs a predetermined alert operation. The control part 25 stores reference status in advance, which is status of the vehicle 12 and needs no alert operation. When the position of the portable terminal 11 is changed from the inside of the predetermined communication range to the outside of the communication range and when a result of comparison between the verification information received immediately before the position of the portable terminal 11 is changed to the outside of the communication range and the reference status stored in advance indicates that the verification information and the reference status are different from each other, the control part 25 determines that an alert operation is necessary. On determining that the alert operation is necessary, the control part 25 performs the alert operation through at least one of the display of the display screen 23a of the touch panel 23 and the operation of the speaker 24.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the function of transmitting notification information to indicate abnormal access condition as taught by MORI in order to further protect the vehicle door access system by way of alerting to a user device (i.e. electronic device carried by user) of an abnormal access condition (i.e. attack attempt).
Re claim 2, MIYAZAWA discloses [0034] the device of claim 1, wherein the controller determines a movement direction of the electronic device on the basis of a signal received from the electronic device through the communication unit, and determines whether to unlock the door lock on the basis of the direction.  

Re claim 4, MIYAZAWA discloses [0034] the device of claim 1, wherein the controller is configured to unlock the door lock by using the key information when the electronic device is positioned within a predetermined area relative to the door lock device.  
Re claim 5, MIYAZAWA discloses [0034] the device of claim 1, wherein the controller is configured to transmit notification information to the electronic device when the key information configured to unlock the door lock device is-3-LEE et al.Atty Docket No.: MJS-6297-127Appl. No.: To Be Assigned received through the communication unit while the electronic device is spaced the predetermined distance or more apart from the door lock device.
Re claim 6, MIYAZAWA discloses [0099-0101] the device of claim 1, wherein the door lock comprises a first door lock and a second door lock (i.e. doors 1a-1b), and the controller is configured to selectively release at least one of the first door lock and the second door lock on the basis of the key information.
Re claim 7, MIYAZAWA discloses [0043, 0049] the device of claim 1, wherein the door lock device is configured to determine whether to unlock the door lock on the basis of the authentication information.  
Re claim 8, MIYAZAWA discloses [0043, 0049] the device of claim 7, wherein the authentication information comprises ID information of the electronic device.  
Re claim 9, MIYAZAWA as modified by KIM and MORI discloses (as applied for claim 1) a control method of a door lock device, the method comprising: 
receiving a key information and location information of an electronic device from the electronic device, wherein the key information includes authentication information for authenticating the electronic device;

determining a distance between the electronic device and the door lock device on the basis of the location information of the electronic device and the location information of the door lock device;
identifying a validity of the key information based on comparing the distance and a predetermined distance:
determining that the door lock device is in a locked state based on the distance being longer than the predetermined distance;
determining that the door lock device is in an unlocked state using the key information based on the distance being shorter than the predetermined distance; and
transmitting notification information indicating abnormal access to the electronic device
based on the distance being longer than the predetermined distance.
Re claim 10, Rejected for the same reasoning as for claim 2.
Re claim 11, Rejected for the same reasoning as for claim 3.
Re claim 12, Rejected for the same reasoning as for claim 5.
	Re claim 13, Rejected for the same reasoning as for claim 6.  
Re claim 14, Rejected for the same reasoning as for claim 7.
Re claim 15, Rejected for the same reasoning as for claim 8.  
Re claim 16, MIYAZAWA discloses [0096] the device of claim 1, wherein the controller is configured to determine the distance between the electronic device and the door lock device on the basis of a signal received from the electronic device through the communication unit.  
Re claim 17, MIYAZAWA discloses (fig.2 – i.e. steps S3-S6) the method of claim 9, wherein determining a distance comprises: 
determining the distance between the electronic device and the door lock device on the basis of a signal received from the electronic device.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        11/6/2021